Name: 94/157/EC: Council Decision of 21 february 1994 on the conclusion, on behalf of the Community, of the Convention on the Protection of the Marine Environment of the Baltic Sea Area (Helsinki Convention as revised in 1992)
 Type: Decision
 Subject Matter: environmental policy;  international affairs;  cooperation policy;  natural environment
 Date Published: 1994-03-16

 16.3.1994 EN Official Journal of the European Communities L 73/19 COUNCIL DECISION of 21 February 1994 on the conclusion, on behalf of the Community, of the Convention on the Protection of the Marine Environment of the Baltic Sea Area (Helsinki Convention as revised in 1992) (94/157/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130s in conjunction with Article 228 (3), first subparagraph thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Commission, on behalf of the Community, took part in the negotiations of the drafting of the Helsinki Convention as revised in 1992; Whereas that Convention was signed on behalf of the Community on 24 September 1992; Whereas that Convention establishes a framework for regional cooperation to ensure the ecological rehabilitation of the Baltic Sea with a view to the self-regeneration of its marine environment and the preservation of its ecological balance; Whereas the Community has adopted measures in the area covered by the Convention and should act at international level in that areas; Whereas Community policy on the environment contributes to the pursuit of the objectives of preserving, protecting and improving the quality of the environment, protecting human health and the prudent and rational utilization of natural resources; Whereas Community policy on the environment aims at a high level of protection; whereas it is based on the precautionary principle and on the principles that preventive action should be taken, that environmental damage should as a priority be recitfied at source and that the polluter should pay; Whereas, within the framework of their respective responsibilities, the Community and the Member States cooperate with third countries and with competent international organizations; Whereas the conclusion of the Convention by the Community will help attain the objectives set out in Article 130r of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Convention on the Protection of the Marine Environment of the Baltic Sea Area (Helsinki Convention as revised in 1992), signed in Helsinki (Finland) on 24 September 1992, is hereby approved on behalf of the European Community. The text of the Convention is attached to this Decision. Article 2 The President of the Council shall deposit the instrument of approval with the Finnish Government in accordance with Article 38 of the Convention. Done at Brussels, 21 February 1994. For the Council The President Th. PANGALOS (1) OJ No C 226, 21. 8. 1993, p. 8. (2) OJ No C 315, 22. 11. 1993. (3) OJ No C 34, 2. 2. 1994, p. 5.